  Case 4:18-cr-06054-EFS             ECF No. 14         filed 11/08/18      PageID.525 Page 1 of 1




      United States District Court, Eastern District of Washington
                               Magistrate Judge Mary K. Dimke
                                           Richland

 USA v. Sami Anwar                                            Case No. 4:18-CR-6054-SMJ

 Arraignment/Initial Appearance on Indictment:                                                11/09/2018

 ☒ Pam Howard, Courtroom Deputy [Y/video]               ☒ Tyler Tornabene, US Atty
 ☒ Cora Vargas, Courtroom Deputy [R]                    ☒ Scott Johnson, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial                 ☒ Interpreter NOT REQUIRED
   Services Officer [Y]
 ☒ Defendant present ☒ in custody USM                   ☐ Defendant not present / failed to appear
                      ☐out of custody

 ☒    USA Motion for Detention                          ☒    Rights given
 ☐    USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☐    Financial Affidavit (CJA 23) filed                ☒    Defendant received copy of charging document
 ☐    The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☐    Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
      Court will appoint a CJA Panel Attorney
 ☒    PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered

 ☐    AO Advice of Penalties/Sanctions filed


                                               REMARKS
        USA requested the 2 corporate Defendant’s be issued Summons by the Court.
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.

Court recessed from 2:40 p.m. to 3:06 p.m. to allow time for the Defendant to read the Indictment.

        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.


The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.



                                          Detention Hearing:
                                   11/09/2018 @ 3:00 p.m. [R/MKD]



                             FTR/R‐326       Time: 2:31 p.m. – 2:40 p.m.                              Page 1
                                  Reconvened Time: 3:06 p.m. – 3:11 p.m.
